Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Conrad (US 10765279 B2).
	Regarding claim 1, Conrad teaches elongate central body (brush roll 1000, figure 3); at least one rigid carrier (hair blocking member 1200 see 1200a, figures 3-5) removably mountable on the elongate central body and projecting from the surface of (figure 5); and at least one flexible cleaning element (bristles 1100, figure 5) mounted to the at least one carrier and projecting from the surface of the elongate central body by a second distance; wherein the first distance is less than the second distance (see figures 4 - 5).
	Regarding claim 2, Conrad teaches the at least one rigid carrier projects from the surface of the elongate central body in a different direction from the at least one flexible element (see length 1225a and height 1125 figure 4).
	Regarding claim 3, Conrad teaches wherein the rigid carrier is mountable in a recess (seat 1030, figure 5; col 20 lines 9-20) on the surface of the elongate central body (brush roll 1000, figure 3).
	Regarding claim 6, Conrad teaches at least one flexible cleaning element is one or more of a bristle strip, a cleaning blade, or cleaning flap (bristles 1100, figure 5).
	Regarding claim 7, Conrad teaches at least a portion of the at least one rigid carrier comprises a helical shape (figure 3).
	Regarding claim 8, Conrad teaches at least one rigid carrier comprises a first portion having helical shape in a first direction and a second portion having a helical shape in a second direction (see figure 3).
	Regarding claim 11, Conrad teaches the rigid carrier comprises at least one wall projecting in a direction at an angle to the direction of the projecting at least one flexible cleaning element (see figure 4).
	Regarding claim 12, Conrad teaches the rigid carrier comprises a first wall (see 1200a leading hair blocking member, figure 4) projecting from the elongate central body on a first side of the at least one flexible cleaning element and a second wall projecting from the elongate central body on a second side of the at least one flexible cleaning element (see figure 4).
	Regarding claim 13, Conrad teaches the herein the at least one flexible cleaning element is deformable to a position which is greater than the first distance when engaging a surface to be cleaned (abstract, figures 4-7).
	Regarding claim 14, Conrad teaches mounting at least one rigid carrier on the elongate central body (brush roll 1000, figure 3) wherein the at least one rigid carrier (hair blocking member 1200 see 1200a, figures 3-5) projects from the surface of the elongate central body by a first distance (figure 5); and mounting at least one flexible cleaning element (bristles 1100, figure 5)  to the at least one carrier wherein the at least one flexible cleaning element projects from the surface of the elongate central body by a second distance and the first distance is less than the second distance (figures 4-5;col 18 lines 22-55).
Claim(s) 1,4-5,9-10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al ( US20160166052A1),hereinafter Kasper.
Regarding claim 1, Kasper teaches elongate central body (core 100, figure 8); at least one rigid carrier (bristle holes and bristle supports 102, 116, figure 9) removably (figure 9); and at least one flexible cleaning element (bristle 110 , bristle tufts, figure 9) mounted to the at least one carrier and projecting from the surface of the elongate central body by a second distance; wherein the first distance is less than the second distance (see figure 9)
Regarding claim 4, Kasper teaches he rigid carrier comprises a plurality of clips for securing a base of the flexible cleaning element to the rigid carrier (para 0047).
Regarding claim 5, Kasper teaches at least one rigid carrier comprises a first rigid carrier and a second rigid carrier wherein different types of flexible cleaning elements are mounted respectively to the first and second rigid carriers (bristle holes and bristle supports 102, 116, figure 9; bristle 110, bristle tufts).
Regarding claim 9 Kasper teaches wherein at least one other cleaning element (ribs 106, figure 9) is mounted directly to the elongate central body.
Regarding claim 10, Kasper teaches wherein the at least one other cleaning element (ribs 106, figure 9) projects from the surface of the elongate central body by a third distance which is at least greater than the first distance.
Regarding claim 14, Kasper teaches mounting at least one rigid carrier (bristle holes and bristle supports 102, 116, figure 9) on the elongate central body (core 100, figure 8) wherein the at least one rigid carrier projects from the surface of the elongate central body by a first distance; and mounting at least one flexible cleaning element to (bristle 110 , bristle tufts 104, figure 9) projects from the surface of the elongate central body by a second distance and the first distance is less than the second distance (see figure 9; para 0043-0047) .
Regarding claim 15, Kasper teaches an elongate central body (core 100, figure 8); at least one carrier (bristle holes and bristle supports 102, 116, figure 9) mountable to the elongate central body; and at least one cleaning element  (bristle 110 , bristle tufts 104, figure 9) mountable to the at least one carrier; wherein the rotatable cleaning bar comprises at least one wall (ribs 106, figure 9)  which projects away from the elongate central body and projects away from the at least one cleaning element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723